ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-082, concluding that JOHN N. GIORGI of UNION, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violating RPC 1.5 (unreasonable fee), RPC 1.7(a) (conflict of interest), RPC 1.7(b) (conflict of interest; representation materially limited by responsibility to another client or by the lawyer’s interests), RPC 1.8(a) (prohibited transaction with client), RPC 1.8(e) (financial assistance to client in connection with litigation), RPC 3.3(a)(1) (false statement of material fact to a tribunal), RPC 3.4(b) (counseling or assisting a witness to testify falsely), RPC 8.1(a) (misrepresentation in disciplinary matter), RPC 8.4(a) (violating or attempting to violate RPCs through the acts of another), RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), Rule l:21-6(c) (recordkeeping rules), and Rule 1:21-7 (excessive contingent fee), and good cause appearing;
It is ORDERED that JOHN N. GIORGI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 18, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*526ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.